DETAILED ACTION
Response to Amendment
In view of the amendments to the claims the rejections directed to the claims are withdrawn. New rejections directed to this claim are set forth below and were necessitated by these amendments. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 7, 8, 10, 12-18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 4,325,749 (Barlet)
In regards to independent claims 1 and 10 and dependent claims 3-5, 7, 12-18, and 20-21, Barlet is directed to a surface treatment for welding rod or wire of ferrous compositions to greatly enhance its resistance to corrosion and considerably extend shelf life. (Abstract) The treatment consists of forming a relatively thick (0.0001 inches) black oxide surface layer on the rod by an aqueous alkali-nitrate immersion process and is applied to the wire or rod after the final drawing operation in which the outside diameter of the wire or rod is sized to closely controlled tolerances to ensure proper feeding in reel and other automated arc welding operations. (Abstract) A problem has existed in the manufacture and supply of ferrous welding rod or wire in that the rod surface will, over a period of time under normal shelf conditions, develop surface formations of red oxide of iron. (1:10-13) Such oxidation renders the welding rod unmarketable due to its appearance. (1:13-15) 
Barlet sets forth a method of providing a surface treatment for ferrous welding rods or wires that results in a high degree of corrosion resistance to thereby greatly extend its shelf life. (2:23-27) The product has a surface treatment in which the resultant weld produced by such treated welding rod or wire is unaffected as to enable high quality welds to be produced while affording the corrosion resistance protection. (2:32-37) 
The process of producing the product includes a pretreatment with a hot alkali cleaning agent and mill scale prior to immersion in the blackening tank. (3:31-34) Proprietary salts are commercially available which contain various ingredients for optimizing the process. (3:36-38) A relatively high degree of corrosion resistance is provided by the treatment of the ferrous welding rod in immersion in an aqueous alkali-nitrate solution producing a relatively thick uniform coating. (6:16-20) The black oxide material does not interfere with electrical contacts with the production of excellent welds and provides a smooth and uniform diameter of the welding rod such as to allow reliable use with automated feed equipment. (6:26-30) At the same time such treatment, being commercially available at relatively low cost, does not add substantially to the manufacturing cost of producing the welding rod. (6:30-34) 
While Barlet sets forth utilizing an available treatment, it does not explicitly set forth the particulars of the treatment, such as explicitly setting forth the composition of the treatment, the uniformity of the black color, or compositional properties of the oxide treatment.

In the same field of endeavor of blackening treatments of ferrous materials, Ravenscroft is directed to forming a chemical conversion coating on ferrous metal substrates, the chemical solutions used in the coating and the articles coated thereby. (Abstract) The oxidation solution used in oxidizing the iron/oxygen rich intermediate coating to the final magnetite containing top layer. (1:12-14) After the oxidation, the coating may be topcoated with a lubricant, rust preventative compound or polymer-based topcoat appropriate to the end use of the article. (3:39-42) For example, the article may be sealed in a water-displacing rust preventative oil. (12:43-45)
The primary benefits derived from the process results in improved processing advantages. (9:23-25) These improved advantages include lower operating temperatures, shorter process times, and lower solution concentrations, which lead to enhanced worker safety and lower operating costs. (9:25-29) The resultant black finish itself is very comparable to that of conventional blackening process in terms of corrosion resistance, wear resistance, appearance, thickness and applications in which the finished article is used. (9:29-32) 
Ravenscroft sets forth that the aqueous solution of oxidizing agents are selected from alkali metal compounds of hydroxide, nitrate, and nitrite and mixtures thereof. (4:1-8) This reference sets forth an oxidation treatment that includes, inter alia, sodium hydroxide, sodium nitrate, and sodium nitrite. (7:16-25) Ravenscroft explicitly sets forth utilizing 100 g/l of sodium hydroxide, 35 g/l of sodium nitrate, 5 g/l of sodium nitrite, 5g/l of sodium thiosulfate, 5 g/l of sodium molybdate, 0.2 g/l stannous chloride, and 0.1 g/l of petro AA. (See Example 1, 10:49-60) 
The oxidizing step results in a surface that is predominately magnetite. (See Claim 1) The oxidation is performed at a temperature of from 60 to 220 degrees Fahrenheit for 2 to 10 minutes. (15:10-11) 
It would have been obvious to one of ordinary skill in the art to have utilized the blackening oxidation treatment of Ravenscroft as the blackening oxidation treatment of Barlet. One of ordinary skill in the art would have been motivated by the desire and expectation of combining prior art elements according to known methods to yield predictable results, including selecting a blackening oxidation treatment that has processing advantages of enhanced worker safety, shorter processing times, and lower solution concentrations. 
These references set forth the magnetite composition, but does not set forth additional components within the coating or the uniformity of the coating. 
Where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the Office can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  Whether the rejection is based on “inherency” under 35 USC 102, on “prima facie obviousness” under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the Office’s inability to manufacture products or to obtain and compare prior art products.  In re Best, Bolton and Shaw, 195 USPQ 430 (CCPA 1977).
The instant application sets forth that the blackening process can include immersing a welding wire having a steel composition into a solution comprising one or more of metal hydroxide, a metal nitrite, or a metal nitrate. (¶53 of Specification) The solution comprises sodium hydroxide in amounts from 50 to 90% by weight. (¶53 of Specification) The solution additionally comprises one or more of sodium nitrite, sodium nitrate, potassium nitrite, and/or potassium nitrate in amounts of 10 to 45% by weight. (¶53 of Specification) The temperature is from 120 to 200 degrees Celsius. (¶53) Alternatively, a mid-temperature blackening process may utilize temperatures in the range of 90 to 120 degrees Celsius. (¶57 of Specification) The time period for the treatment is from 1 minute to 60 minutes. (¶53 of Specification) 
As set forth above, Ravenscroft sets forth the composition of the oxidizing solution, amounts of the respective components of the oxidizing solution, temperatures for the oxidizing process, and times for the oxidizing process that fall within or overlap the amounts taught within the Specification of the instant application. Consequently, absent a showing to the contrary, it appears that the product in the prior art necessarily or inherently possesses the characteristics of the claimed product, including the uniformity, presence of iron oxides as set forth in the instant claims, O/Fe ratio. 

In particular regards to claim 8, Barlet sets forth the oxidized welding rod but does not explicitly set forth an oil coating. Ravenscroft sets forth that after the oxidation, the coating may be topcoated with a lubricant, rust preventative compound or polymer-based topcoat appropriate to the end use of the article. (3:39-42) For example, the article may be sealed in a water-displacing rust preventative oil. (12:43-45) It would have been obvious to one of ordinary skill in the art to have utilized an water-displacing rust preventative oil as taught by Ravenscroft to the welding rod of Barlet. One of ordinary skill in the art would have been motivated by the desire and expectation of combining prior art elements according to known methods to yield predictable results, including providing further protection against corrosion such as to further increase the lifespan of the welding rod in storages so that further weldments produced therefrom are not negatively impacted by the presence of the formation of rusts. This further enhances the goal for providing the black oxide treatment, viz. preventing corrosion during the storage of the welding rod or wire. 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Number 2,817,610 (Newell) is directed to the production of black oxide coatings on steel and iron. (1:15-18) Newell sets forth that the typical compositions for conventional blackening baths for the successful blackening of steel included sodium hydroxide, potassium nitrate, potassium nitrite, sodium nitrate, and sodium nitrite. (1:28-52) Newell sets forth explicit examples in which 66 parts by weight of sodium hydroxide, 31 parts by weight of potassium nitrate, 3 parts by weight of potassium nitrite, and 1 part by weight of sodium thiocyanate are utilized. (See Example 1, 3:5-26) 
U.S. Patent Number 3,677,827 (Decatur) is directed to the production of black oxide coatings on ferrous metals. (1:19-21) It was previously known that protective black oxide coatings are produced on ferrous metal articles when such articles are immersed in strongly alkaline solutions or salt baths based on alkali metal salts, including the nitrates, nitrites, and hydroxides. (1:22-26) Decatur teaches utilizing 32 to 55 wt. % of sodium hydroxide, 1-8 wt. % of sodium nitrate, and 0.5-6 wt. % of sodium nitrite for the blackening bath. (2:33-40)  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel J Schleis whose telephone number is (571)270-5636. The examiner can normally be reached 10 AM to 4 PM Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel J. Schleis
Primary Examiner
Art Unit 1784



/Daniel J. Schleis/            Primary Examiner, Art Unit 1784